        Case 8:17-cv-02447-WFJ-AAS Document 184 Filed 05/27/20 Page 1 of 1 PageID 3269
                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION




                                     CLERK'S MINUTES


 CASE NO.         8:17-cv-2447-WFJ-AAS            DATE:               May 27, 2020
 HONORABLE ANTHONY E. PORCELLI
 HILDA VAN HOEK                                   PLAINTIFF=S COUNSEL
                   Plaintiff,                     Katheryn Piscatelli and Peter Helwig (ZOOM)
 v.                                               (plaintiff present on ZOOM)

 MCKESSON CORPORATION ET AL                       DEFENSE COUNSEL
              Defendant                           Greg Hearing and Sacha Dyson (ZOOM)
                                                  (defendant reps present on ZOOM)
 COURT REPORTER: n/a                              DEPUTY CLERK:        Lynne Vito
TIME:                   TOTAL: 3 hours            COURTROOM:          10A

PROCEEDINGS:      SETTLEMENT CONFERENCE HELD



Case has been reported SETTLED
